EXHIBIT 10.1

TERMINATION AGREEMENT 

AMONG

FEDERAL DEPOSIT INSURANCE CORPORATION AS 

RECEIVER OF HILLCREST BANK

OVERLAND PARK, KANSAS

 

FEDERAL DEPOSIT INSURANCE CORPORATION AS 

RECEIVER OF COMMUNITY BANKS OF COLORADO 

GREENWOOD VILLAGE, COLORADO

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION

 

and

 

NBH BANK, N.A.

DATED AS OF 

NOVEMBER 5, 2015

 

 





--------------------------------------------------------------------------------

 

 

TERMINATION AGREEMENT

 

 

THIS TERMINATION AGREEMENT (the “Agreement”), is made and entered into as of the
5th day of November, 2015, by and among
the FEDERAL DEPOSIT INSURANCE CORPORATION, AS RECEIVER OF HILLCREST BANK,
OVERLAND PARK, KANSAS and COMMUNITY BANKS OF COLORADO, GREENWOOD
VILLAGE,COLORADO (the “Receiver”), NBH BANK, N.A.,
organized under the laws of the United States and having its principal place
of business in KANSAS CITY, MISSOURI (the “Assuming Institution”),
and the FEDERAL DEPOSIT INSURANCE CORPORATION, organized under the laws
of the United States of America and having its principal office in Washington,
D.C., acting in its corporate capacity (the “Corporation”).

 

 

RECITALS

 

A.The Receiver, Hillcrest Bank, N.A. and the Corporation entered into a Purchase
and Assumption Agreement, dated the October 22, 2010 (the “Hillcrest
P&A Agreement”) with respect to certain assets and liabilities of Hillcrest Bank
(the “Failed Bank”). In conjunction with the Hillcrest P&A Agreement the
Receiver, Hillcrest Bank, N.A. and the Corporation entered into single family
and commercial shared-loss agreements (the “Hillcrest Shared-Loss Agreements”).

 

B.The Receiver, Bank Midwest, N.A. and the Corporation entered into a Purchase
and Assumption Agreement, dated the October 21, 2011 (the “Bank Midwest P&A
Agreement”) with respect to certain assets and liabilities of Community Banks of
Colorado (the “Failed Bank”). In conjunction with the Bank Midwest P&A
Agreement the Receiver, Bank Midwest,

N.A. and the Corporation entered into a  commercial shared-loss agreement (the
“Midwest Bank Shared-Loss Agreement”).

 

C.Hillcrest Bank, N.A. merged with and into Bank Midwest, N.A. which was
renamed NBH. N.A.

 

D.The Receiver, the Assuming Institution and the Corporation desire
to terminate the Hillcrest Shared-Loss Agreements and the Midwest Bank
Shared-Loss Agreement(collectively, the “Shared-Loss Agreements”).

 

NOW, THEREFORE,  in consideration of the mutual promises herein set forth and
other valuable consideration, the parties hereto agree as follows:

 

 

ARTICLE  I
CLOSING

 

Except as noted below in Section 2.1 and subject to the satisfaction, or waiver
in writing of the conditions precedent set forth in Article III, the
transactions contemplated by this





2

--------------------------------------------------------------------------------

 

 

Agreement shall be consummated at a closing (the "Closing") to be held in person
or by electronic means, as the Receiver shall direct, on November 5, 2015, or
such earlier or later date, or in such other manner, as the parties hereto may
agree in writing (the "Closing Date").

 

 

ARTICLE II
PAYMENTS AND TERMINATION

 

2.1Payment of Termination Amount.   Within two
Business Days after the Closing Date, subject to the satisfaction or waiver
in writing of the conditions precedent set forth herein, the Assuming
Institution shall pay or cause to be paid to the Receiver by wire
transfer in immediately available funds, Fifteen Million One Hundred Eight
Thousand Three Hundred Ninety Three Dollars ($15,108,393) (the
"Termination Amount"). The Assuming Institution and the Receiver hereby
acknowledge that the amount of shared-loss claims filed by the
Assuming Institution but not yet paid by the Receiver were accounted for
in the calculation of the Termination Amount.

 

2.2Termination of the Shared-Loss
Agreements. Upon the occurrence of the Closing and subsequent payment of the
Termination Amount all rights and obligations of the parties to make and receive
payments pursuant to the Hillcrest Shared-Loss Agreements and Midwest Bank
Shared-Loss Agreement and all rights and obligations of the parties thereto,
shall terminate effective as of the Closing Date.

 

2.3Legal Action; Utilization of Special Receivership Powers.    As of the
Closing Date, the Assuming Institution’s right, under the Hillcrest
Shared-Loss Agreements and the Midwest Bank Shared-Loss Agreement to utilize
any special legal power or right which the Assuming Institution derived as a
result of having acquired an asset from the Receiver shall terminate;
provided, however, any prior requests to utilize such special powers or rights that were
granted by the Receiver shall not be affected hereby, and the
Assuming Institution may continue to use such special legal rights or powers
in the litigation in which the permission to use those special legal powers or
rights was given. Notwithstanding the foregoing, the Assuming Institution shall
continue to have all rights and remedies available to it under applicable state
and federal laws, which shall not be limited or altered by this Agreement.

 

 

ARTICLE III
CONDITIONS PRECEDENT

 

The obligations of the parties to this Agreement are subject to the Receiver and
the Corporation having received at or before the Closing Date
evidence reasonably satisfactory to each of any necessary approval, waiver, or
other action by any governmental authority, the board of directors of the
Assuming Institution, or other third party, with respect to this Agreement
and the transactions contemplated hereby, and any agreements, documents, matters
or proceedings contemplated hereby or thereby.





3

--------------------------------------------------------------------------------

 

 

ARTICLE IV
MISCELLANEOUS

 

4.1No Third Party Beneficiary.   Nothing expressed or referred to in
this Agreement is intended or shall be construed to give any Person
other than the Receiver, the Corporation and the Assuming Institution (and
their respective successors and assigns) any legal or equitable right, remedy
or claim under or with respect to this Agreement or any
provisions contained herein, it being the intention of the parties
hereto that this Agreement, the obligations and statements of responsibilities
hereunder, and all other conditions and provisions hereof are for the sole and
exclusive benefit of the Receiver, the Corporation and the Assuming
Institution and that there be no other third party beneficiaries.

 

4.2Rights Cumulative.  Except as otherwise expressly provided herein, the rights
of each of the parties under this Agreement are cumulative, may
be exercised as often as any party considers appropriate and are
in addition to each such party’s rights under this Agreement, any of the
agreements related thereto
or under applicable law. Any failure to exercise or any delay in exercising any of such rights, or any partial or
defective exercise of
such rights, shall not operate as a waiver or variation of that or any other
such right, unless expressly otherwise provided.

 

4.3Entire Agreement. This Agreement embodies the entire agreement of
the parties hereto in relation to the subject matter herein and supersedes all
prior understandings or agreements, oral or written, between the parties.

 

4.4Counterparts.

 

 (a)This Agreement may be executed in any number of counterparts and by the
duly authorized representative of a different party hereto on
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the
same Agreement.

 

(b)Each counterpart of this Agreement will be treated in all manner and respects
as an original agreement and will be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in
person. No signatory to this Agreement may raise the use of a facsimile machine
or other electronic means to deliver an executed document or
the fact that any signature or agreement was transmitted or communicated through
the use of a facsimile machine or other electronic means as a defense to the
formation or enforceability of a contract and each party hereto forever waives
any such defense.

 

4.5GOVERNING LAW.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
FEDERAL LAW OF THE UNITED STATES OF AMERICA, AND IN THE ABSENCE OF CONTROLLING
FEDERAL LAW,
IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE MAIN OFFICE OF THE FAILED BANKS WERE LOCATED.

 

4.6Successors. All terms and conditions of this Agreement shall be binding on
the

 





4

--------------------------------------------------------------------------------

 

 

successors and assigns of the Receiver, the Corporation and the Assuming
Institution.

 

4.7Modification.  No amendment or other modification, rescission or release of
any part of this Agreement shall be effective except pursuant to a written
agreement subscribed by the duly authorized representatives of the parties
hereto.

 

 

4.8Manner of Payment. All payments due under this Agreement
shall be in lawful money of the United States of America in immediately
available funds as each party hereto may specify to the other parties;
provided that in the event the Receiver or the Corporation is obligated to make
any payment hereunder in the amount of $25,000.00 or less, such payment may be
made by check.

 

4.9Waiver. Each of the Receiver, the Corporation and the
Assuming Institution may waive its respective rights, powers or privileges
under this Agreement; provided that such waiver shall be in writing; and further
provided that no failure or delay on the part
of the Receiver, the Corporation or the Assuming Institution to exercise any
right, power or privilege under this Agreement shall operate as a
waiver thereof, nor will any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege by the Receiver,
the Corporation, or the Assuming Institution under this Agreement, nor will any
such waiver operate or be construed as a future waiver of such right, power
or privilege under this Agreement.

 

4.10Severability. If any provision of this Agreement is declared invalid
or unenforceable, then, to the extent possible, all of the remaining provisions
of this Agreement shall remain in full force and effect and
shall be binding upon the parties hereto.

 

4.11Survival of Covenants. The covenants, representations, and warranties in
this Agreement shall survive the execution of this Agreement and the
consummation of the transactions contemplated hereunder.

 

4.12Capitalized Terms. Capitalized terms not otherwise
defined herein shall have the meanings given such terms in the P&A Agreements or
the Shared-Loss Agreements, as applicable.

 

[Signature Page Follows]





5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by themselves or their respective officers, as the case may be, as of the day
and year first above written.

 

 

NBH BANK, N.A.

 

 

 

 

BY:

/s/ Brian F. Lilly

 

 

 

 

NAME:

Brian F. Lilly

 

TITLE:

CFO

 

 

 

Attest:

 

 

 

 

 

/s/ Zsolt K. Besskó

 

 

 

 

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF HILLCREST BANK

 

 

 

 

BY:

/s/ Phillip Mangano

 

 

 

 

NAME:

Phillip Mangano

 

TITLE:

Assistant Director, DRR

 

 

 

Attest:

 

 

 

 

 

/s/ Robert B. Stoner

 

 

 

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF COMMUNITY BANKS OF COLORADO

 

 

 

 

BY:

/s/ Phillip Mangano

 

 

 

 

NAME:

Phillip Mangano

 

TITLE:

Assistant Director, DRR

 

 

 

Attest:

 

 

 

 

 

/s/ Robert B. Stoner

 

 

 





6

--------------------------------------------------------------------------------

 

 

 

FEDERAL DEPOSIT INSURANCE CORPORATION

 

 

 

 

BY:

/s/ Sharon L. Yore

 

 

 

 

NAME:

Sharon L. Yore

 

TITLE:

Assistant Director, DRR

 

 

 

Attest:

 

 

 

 

 

/s/ Robert B. Stoner

 

 

 

 

 

 

7

--------------------------------------------------------------------------------